         Case 7:17-cv-00069 Document 47 Filed on 03/18/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                         March 18, 2020
                              UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

RODOLFO MEDRANO,                                   §
                                                   §
             Petitioner,                           §
VS.                                                § CIVIL ACTION NO. 7:17-CV-69
                                                   §
LORIE DAVIS,                                       §
                                                   §
             Respondent.                           §

                                              ORDER

           On this day came on to be considered Petitioner’s Unopposed Motion to Extend Time to

File an Application in State Court Due to Declared State of Emergency. 1 The Court, after

considering said motion, the record in this case and the state of emergency, is of the opinion that

the same should be granted.

           Accordingly, Petitioner shall have 30 days after Governor Greg Abbott lifts the state of

emergency to file his state court application.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 18th day of March, 2020.


                                                   ___________________________________
                                                   Micaela Alvarez
                                                   United States District Judge




1
    Dkt. No. 46.


1/1
